Citation Nr: 0709753	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-26 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae (PFB).

2.  Entitlement to a compensable rating for ruptured tendon, 
status post repair, right ring finger.

3.  Entitlement to service connection for residuals of right 
knee sprain.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1993 to October 
1999.

Initially, the Board of Veterans' Appeals (Board) notes that 
although the veteran also originally expressed disagreement 
with the June 2003 rating decision's denial of his claim for 
service connection for left ear hearing loss, following the 
issuance of the May 2005 statement of the case, the veteran's 
substantive appeal did not refer to this issue.  
Consequently, the Board does not find that this claim is a 
subject for current appellate review.  The Board further 
notes that at the time of the veteran's hearing before the 
Board in July 2006, the veteran withdrew the issue of 
entitlement to service connection for fallen arches.  Thus, 
the Board finds that this claim is also no longer a subject 
for current appellate consideration.  38 C.F.R. § 20.204 
(2006).

The issues of entitlement to an initial compensable rating 
for PFB and service connection for residuals of right knee 
sprain are addressed in the REMAND portion of the decision 
below and are REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's ruptured tendon, status post repair, right ring 
finger, is manifested by symptoms of not more than favorable 
ankylosis of the metacarpohalangeal (MP) joint of the right 
ring finger fixed at about 15 degrees.



CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
ruptured tendon, status post repair, right ring finger have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5227 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
sufficiently advised of the evidence necessary to 
substantiate his claim.

First, in a letter dated in January 2003, the veteran was 
notified of the evidence necessary to substantiate his claim 
for an increased rating, and the respective obligations of 
the Department of Veterans Affairs (VA) and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In addition, a November 2005 letter specifically requested 
that appellant provide any evidence in his possession that 
pertained to the claim as addressed in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), and as demonstrated from the 
foregoing communication from the RO, appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records or documents that have not 
already been obtained or that are not adequately addressed in 
documents contained within the claims folder.  In addition, 
neither the veteran nor his representative has asserted that 
the February 2003 VA examination was inadequate for rating 
purposes with respect to the veteran's service-connected 
right ring finger disability or indicated any intention to 
provide additional evidence in support of this claim.

Thus, based on all of the foregoing, the Board finds that no 
further notice and/or development is required in this matter 
pursuant to the VCAA.


II.  Rating Criteria and Analysis

The veteran's right ring finger disorder is currently rated 
as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 
5227, which provides for a noncompensable rating for 
unfavorable or favorable ankylosis of the ring or little 
finger.  In a note preceding Diagnostic Code 5227, 
unfavorable and favorable ankylosis are defined.  Here, the 
distinction between the two is not significant, since a 
noncompensable rating is provided for either unfavorable or 
favorable ankylosis of the ring finger.  

Therefore, while February 2003 VA examination clearly 
revealed that there was favorable ankylosis of the MP joint 
of the right ring finger fixed at about 15 degrees, the Board 
concludes that such a finding does not more nearly 
approximate a compensable rating.  Very simply, as was noted 
above, Diagnostic Code 5227 specifically provides that 
unfavorable or unfavorable ankylosis of the ring finger is to 
be rated as noncompensable.  

While the veteran complains of pain in the other fingers of 
the right hand as a result of his right ring finger 
disability, and there is evidence of degenerative changes in 
the index finger of the right hand, no disability as to any 
other finger of the right hand has been service connected as 
related to either the veteran's right ring finger disorder or 
to service, and thus, will not be considered by the Board for 
purposes of considering the veteran's entitlement to an 
increased rating.  As there is no evidence of any nerve 
damage, the Codes applicable to peripheral nerve damage are 
also not for application.  

The Board further observes that any limitation of motion of 
the ring or little finger also warrants a noncompensable 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2006).  
Therefore, although the Board has additionally considered 
whether the veteran's pain on motion of the right ring finger 
would entitle the veteran to a higher rating due to 
limitation of function pursuant to DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Board finds that a higher rating based 
on pain is also not warranted.  More specifically, as was 
noted above, the veteran currently does not have compensable 
limitation of motion of the right ring finger, and therefore 
there is no additional uncompensated motion loss that can 
form the basis for a higher rating based on pain.  38 C.F.R. 
§ 4.40, 4.45 (2006).

Accordingly, the Board finds that a preponderance of the 
evidence is clearly against entitlement to a compensable 
rating for the veteran's service-connected ruptured tendon, 
status post repair, right ring finger.


ORDER

Entitlement to a compensable rating for ruptured tendon, 
status post repair, right ring finger is denied.


REMAND

As for the remaining issues on appeal, the Board first notes 
that with respect to the claim for service connection for 
residuals of right knee sprain, there are diagnoses of in-
service right knee sprain/strain in August 1998, and VA 
medical examination in February 2003 revealed a diagnosis of 
bilateral chondromalacia and patellofemoral syndrome.  The 
Board also notes that the February 2003 VA examiner did not 
opine as to whether it was at least as likely as not that any 
current right knee disability was related to the veteran's 
period of active service.  Consequently, the Board finds that 
the VCAA requires the remand of this issue for an appropriate 
examination and etiological opinion.  38 C.F.R. § 3.159(c)(4) 
(2006).

With respect to the issue of entitlement to an initial 
compensable rating for PFB, the veteran has requested an 
additional examination based on the lack of certain findings 
he feels are necessary for adequate consideration of the 
rating criteria applicable to this disorder.  As a result of 
the Board's review of relevant February 2003 VA examination 
findings referring to the location of the veteran's PFB and 
especially the general reference to "slight scarring," the 
Board agrees that further examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA orthopedic examination 
to determine the nature and etiology of 
any right knee disorder.  The claims 
folder and a copy of this remand must 
be made available to the examiner for 
review.  The examination should include 
any studies that are necessary for an 
accurate assessment.  The examiner 
should state whether it is at least as 
likely as not that any current right 
knee disorder is related to the 
veteran's period of active service.

2.  Schedule the veteran for a VA skin 
examination to determine the severity 
of his service-connected 
pseudofolliculitis barbae.  The claims 
folder and a copy of this remand must 
be made available to the examiner for 
review.  The examination should include 
any studies that are necessary for an 
accurate assessment.  In particular, 
the examiner should determine the area 
of the body and exposed areas affected, 
each in percentages, whether any 
scarring is unstable and/or painful on 
examination, and whether the veteran 
required any systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs over the past 
12 months.  

The VA skin examiner should also 
address any other disfigurement due to 
the veteran's pseudofolliculitis 
barbae, including: 1) Scar 5 or more 
inches (13 or more cm.) in length; 2) 
Scar at least one-quarter inch (0.6 
cm.) wide at widest part; 3) Surface 
contour of scar elevated or depressed 
on palpation; 4) Scar adherent to 
underlying tissue; 5) Skin hypo-or 
hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.); 6) Skin 
texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. 
cm.); 7) Underlying soft tissue missing 
in an area exceeding six square inches 
(39 sq. cm.); 8) Skin indurated and 
inflexible in an area exceeding six 
square inches (39 sq. cm.).  

3.  After the completion of any 
additional development deemed 
appropriate in addition to that 
requested above, the issues of 
entitlement to service connection for 
right knee sprain and an initial 
compensable rating for PFB should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case and be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


